Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Argument
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2014/0036212).
Regarding claim 1, Ishikawa et al. (figures 1-3) discloses a display device, comprising: 
a first substrate (12) including a display region and a non-display region, 
the non-display region being positioned on an outside of the display region; 
a first dam (14) which is disposed in the non-display region of the first substrate; 
a first layer (18) which covers the first dam; and 
a second layer (20) covering the display region of the first substrate, at least a part of the second layer extending to the non-display region and contacting a surface of the first layer.
Regarding claim 2, Ishikawa et al. (figures 1-3) discloses the first layer has a concave groove at a surface thereof (18).
Regarding claim 3, Ishikawa et al. (figures 1-3) discloses at least a part of the second layer (20) is disposed in the concave groove of the first layer.
Regarding claim 4, Ishikawa et al. (figures 1-3) discloses wherein the first layer (figures 1-2) extends to form a closed curve surrounding the display region of the first substrate.
Regarding claim 5, Ishikawa et al. (figures 1-3) discloses wherein: a minimum thickness of the first layer is equal to or greater than a thickness of a portion of the second layer that is in the display region of the first substrate, and a portion of the second layer that contacts a surface of the first layer has a thickness that is greater than a thickness of a portion of the second layer that is in the display region of the first substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2014/0036212) in view of Moriwaki (US 2015/0131041).
Regarding claim 6, Ishikawa et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ishikawa et al. is silent regarding the second dam.  Moriwaki (figure 6) teaches a second substrate (21) opposite to the first substrate in a state where the second layer (36) is interposed between the second substrate and the first substrate (21 and 31), the second substrate including a display region and a non-display region corresponding to the display region and the non-display region of the first substrate; a second dam (25) which is disposed in the non-display region of the second substrate; a third layer (26B) which covers the second dam; and a fourth layer (28) covering the display region of the second substrate, at least a part of the fourth layer extending to the non-display region and contacting a surface of the third layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second damn as taught by Moriwaki in order to reduce the width of a picture-frame region around a display region in order to fulfill demands for both reducing the total size of a display device and increasing the display region.
Regarding claim 7, Moriwaki (figure 6) teaches the third layer has a concave groove at a surface thereof.
Regarding claim 8, Moriwaki (figure 6) teaches wherein: a minimum thickness of the third layer is equal to or greater than a thickness of a portion of the fourth layer that is in the display region of the second substrate, and a portion of the fourth layer that contacts a surface of the third layer has a thickness that is greater than a thickness of a portion of the fourth layer that is in the display region of the second substrate (the end of 28 in the SL region).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2014/0036212) in view of Xu (US 2013/0222751).
Regarding claim 9, Ishikawa et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Ishikawa et al. is silent regarding the materials of the first and second layers.  Xu (figure 1) teaches wherein: each of the first layer and the second layer includes an alignment material (112-113), and the alignment material of the first layer is different from the alignment material of the second layer (see at least paragraph 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the materials of the first and second layers as taught by Xu in order to pre-arrange the liquid crystal cell in the bend state for eliminating or reducing the phase transition time thereof from the splay state to the bent state, so as to improve the quality of the OCB mode liquid crystal display panel.
Regarding claim 10, Xu (figure 1) teaches wherein the first layer has a lyophobic characteristic with respect to the second layer (see at least paragraph 0029), and the first layer includes at least one of a polyimide, a polyamic acid, and a polysiloxane (see at least paragraph 0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871